DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the reply filed 6/3/2022.
Election/Restrictions
Claims 14-20 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2020.

Response to Arguments
All of Applicant’s arguments filed 6/15/2021 have been fully considered and are not persuasive.
In summary, Applicant argues that Portal only teaches polymer particles in a non-aqueous medium containing at least one hydrocarbon oil and notes that this oil cannot contain any silicone atoms, thus there is no motivation to add a silicon oil to the base coat composition.
This is not persuasive.  While Portal does teach the dispersion to be made with a hydrocarbon based oil, Example 17 of Portal exemplifies a lip composition comprising the polymer particle dispersion of Portal (made with hydrocarbon-based oil) combined with trimethyl pentaphenyl trisiloxane (a silicone oil), Red 7 and isononyl isononanoate, thus Portal clearly teaches that the polymer particle dispersion can be successfully combined with silicone oils.  
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites “top coat configured to allow the silicone amine to react with the maleic anhydride after the top coat is applied.”  The instant specification and claims fail to explain or define how the top coat must be configured to achieve the claimed reaction between silicone amine and maleic anhydride. Is the specific configuration required to achieve this reaction dependent on the presence of specific ingredients in specific amounts?  For purposes of Examination, a composition comprising the claimed top coat ingredients will be considered to have the required configuration to achieve the claimed reaction.
Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	
Claims 40-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Portal (US 2016/0317423), Calello (US 5,849,275), Samain (US 2014/0286892), Komboj (US 2016/0135567) and Travkina (US 6,309,629).
The instant claims are directed to a system comprising a base coat composition and a top coat composition.
Portal discloses a dispersion of polymer particles, said polymer being surface-stabilized with a stabilizer in a non-aqueous medium containing at least one hydrocarbon-based oil, the polymer of the particles being a C1-C4 alkyl (meth)acrylate polymer; the stabilizer being an isobornyl (meth)acrylate polymer (Abs).  The use of these dispersions makes it possible to obtain a film after application to a support which has good cosmetic properties, in particular good gloss, good resistance to oil and which is non-tacky [0006].
Portal teaches that the polymer of the particles is preferably chosen from (meth)acrylic acid and maleic acid or maleic anhydride [0018].  A suitable polymer is an ethyl acrylate/maleic anhydride copolymer, which reads on copolymer consisting of the C1-C4 alkyl (meth)acrylate and maleic anhydride [0028]. 
Regarding claims 43 and 44: Portal teaches that the combination of the stabilizer polymer of the particles present in the dispersion comprises from 15% to 30% by weight of polymerized isobornyl (meth)acrylate and from 70% to 85% by weight of polymerized C1-C4 alkyl (meth)acrylate, relative to the total weight of the combination of the stabilizer+polymer of the particles [0042].  Portal also teaches that the polymer of the particles may comprise 80-100% of the C1-C4 alkyl (meth)acrylate and 0-20% of the maleic anhydride [0017], this provides amounts which overlap with the ranges as recited by instant claims 43 and 44.
Regarding claim 42: Portal teaches that the copolymer particles can be present in the dispersion in amounts ranging from 21-58.5% [0031].
Regarding claims 47-48: Portal teaches that the oily medium of the dispersion comprises a hydrocarbon based oil [0043], which is preferably isododecane [0057].
Regarding claim 41: Portal teaches that compositions, such as a lip makeup composition, can comprise the polymer of the dispersion in amounts ranging from 10-45% [0081] and the working examples demonstrate the dispersion as a whole to be present in the composition in amounts of 91.2% and 57.6%, thus a skilled artisan would recognize that amounts ranging from 10%-91.2% of the dispersion in the composition are effective for use.  
Regarding claims 45-46: Portal teaches that the stabilizer is preferably isobornyl acrylate homopolymers, selected from a finite number of options [0034].
Example 5 discloses an oily dispersion comprising in a dispersion of isododecane a copolymer consisting of 30% methyl acrylate, 40% ethyl acrylate, 10% maleic anhydride; and 20% stabilizer, reading on instant claims 40, 43, 44 and 45-48.
Regarding claim 49: Portal teaches that the cosmetics, such as lip makeup, can comprise Red 7 (a pigment/colorant).  Portal also teaches the use of iron oxides and black iron oxides, these pigments/colorants are taught to be used in amounts of 5%, 1% and 20%, thus a skilled artisan would recognize that amounts ranging from 1-20% are effective for use.  
Regarding the claimed “base composition,” the use of the composition as a “base” for lips is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  As the prior art makes obvious the structural limitations being claimed and teaches the composition to be formulated as a lip makeup, the composition is expected to be capable of being a “base.”
However, the above references do not teach the composition of Portal (i.e. base coat) to comprise to comprise a styrenic block copolymer.
Travkina teaches wear resistant lip glosses and teaches that a styrenic block copolymer can be added to the composition as they act as film-formers, as well as a gellant, plasticizer, emollient and/or moisturizer (Col. 3, ln.10-20).  
It would have been prima facie obvious for a skilled artisan before the effective filing date of the claimed invention to modify the teachings of Portal with those of Travkina.  One of skill in the art would have been motivated to add a styrenic block copolymer, as taught by Travkina, to the lipstick of Portal as Travkina teaches the styrenic block copolymer to act as film-formers, as well as a gellant, plasticizer, emollient and/or moisturizer in composition having increased wear resistance and Portal also teaches a desire for compositions which are transfer resistant which form a film and can further comprise moisturizers (Portal – working examples and [0080]) and it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  
However, Portal and Travkina do not teach the claimed top coat comprising the elected silicone amine.
Calello discloses a cosmetic composition having improved transfer resistance and comprises a copolymer, a volatile solvent, a 0.1-60% nonvolatile oil and dry particulate matter (Abs). Calello teaches that the nonvolatile oil can be nonvolatile nonfluorinated silicones having viscosities ranging from 10-600,000 centistokes, such as dimethiconol (selected from a finite number of options) (Col. 5, lines 55-65). These are preferably used in amounts ranging from 0.5-30% (Col. 5, lines 15-20).  Calello teaches preferred compositions to be lipsticks (see claims, working examples, and Col. 1, lines 45-55) and teaches these to be glossy and transfer resistant with reduced permeability for water and oil (Col.1, lines 40-55).
Calello teaches the composition to comprise colored particulate matter and various organic and inorganic pigments such as iron blue, blue, green and brown dyes, etc. (Col. 6, lines 25-63).  Calello teaches the composition to comprise a volatile solvent which is preferably a mixture of a volatile silicone, such as octamethylcyclotetrasiloxane and paraffinic hydrocarbons (Col. 4, lines 30-67 to Col. 5, lines 1-15). 
Samain discloses the cosmetic use of a composition one or more compounds A having one or more nucleophilic functions F capable of reacting with one or more carbonyl compounds B resulting from the reaction between one or more compounds constituting sebum and ozone, as a soothing agent, said  compound(s) with nucleophilic functions(s) being intended for preventing and/or treating discomforting reactions of keratin materials induced by the carbonyl compounds B (Abs).  
Samain teaches that the higher the ozone concentration in the air, the more the skin secretes lipid compounds such as squalene, which causes the formation close to the skin of numerous aldehyde compounds, thus increasing the problems of skin discomfort [0017].
Samain teaches the keratinous composition to include compositions for application to the skink, such as the lips [0031] and application of the composition can be carried out daily [0281].
Regarding claims 50-52: Samain teaches that compound A is preferably γ-aminopropyltriethoxysilane (APTES), the elected species (Samain – claim 8 and [0076]).  The APTES is taught to be used in the cosmetic in amounts ranging from 0.01-20% [0077].
It would have been prima facie obvious for a skilled artisan before the effective filing date of the claimed invention to modify the teachings of Calello with those of Samain.  One of skill in the art would have been motivated to add 0.01-20% of APTES to the lipstick of Calello as Samain teaches the compound to be a soothing agent which helps problems of skin discomfort caused by exposure to sebum and ozone.  One of skill in the art would have a reasonable expectation of success as both Calello and Samain teaches composition which can be applied to the skin.
Regarding the claimed “topcoat composition”” the use of the composition as a “top coat” for lips is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  As the prior art makes obvious the structural limitations being claimed and teaches the composition to be formulated as a lipstick, the composition is expected to be capable of being a “topcoat.”
While the prior art, separately, makes obvious a topcoat composition and a base composition as claimed, the prior art does not teach these to make up a system.
Kamboj teaches a multiple cosmetic holder having a plurality of cosmetic cartridges that receive standard cosmetics, such as lipsticks (Abs and Fig. 1).  
Kamboj teaches that there needs to be a way to efficiently provide a number of cosmetics in a convenient manner that allow a user to easily find and use a desired cosmetic and to decrease required storage space. This should also be accomplished while maintaining the fashion and attractiveness of the cosmetic and cosmetic applicator [0007]. 
In view of the teachings above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a system, such as the system of Kamboj, containing cosmetics for daily use such as a lip makeup (as taught by Portal) and a lipstick (as taught by Calello and Samain) as Kamboj teaches that said system permits the distinct cosmetics to be easily carried and can be readily located by the user. One of skill in the art would have been motivated to combine the lip makeup of Portal with the lipstick of Calello/Samain with a reasonable expectation of success as they are both taught to be cosmetics having a glossy appearance with transfer resistance and it would have been obvious to pair similar type compositions together.
As previously discussed in the 112(b) rejection, the claims recite “top coat configured to allow the silicone amine to react with the maleic anhydride after the top coat is applied.”
Is it noted that the instant claims are directed to a system comprising a base coat composition and a top coat composition and the claims do not require the two compositions to be layered over each other, however, the two compositions must be capable of being used together in layers and must be capable of performing the claimed reaction.
The instant specification teaches that if the top coat comprises a silicone amine as claimed and elected and this is layered with a base coat as claimed, then the silicone amine reacts with the different maleic anhydride groups, therefore as the prior art makes obvious the claimed base coat and top coat and teaches both to be compositions for application to the lips, these compositions are expected to both be capable of being layered and the silicone amine of the top coat is expected to react with the maleic anhydride of the base coat absent factual evidence to the contrary.  
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613